Title: From George Washington to Joshua Lewis, 6 June 1757
From: Washington, George
To: Lewis, Joshua


Instructions for Capt. Lewis. By George Washington Esquire, Colonel of the Virginia Regiment, &c. &c.
[Fort Loudoun] June the 6th 1757.
You are ordered to take under your command the men belonging to your own company, together with those joined thereto by a late Order; as also those (now) of Capt. Spotswood’s company: and, with Lieutenants Lomax and Steenburgen,

and Ensign Thompson, with four Sergeants, four Corporals and a Drummer—You are to march to Maidstone, in order to relieve Capt. Stewart and the Troops under his command; except those of my Company, at Forts Patterson, Mendenhall and Neally: and as many of the said Company (which are now at Maidstone) as will replace the number of private men detained from you to work on the Fort at this place.
These will reinforce your Detachment until I direct further concerning it. When you get to your post you are then and there, to observe the following Instructions: vizt.
First—To take an exact account of all the Stores, provisions, and other necessaries at that place belonging to the public, and pass your receipt to Capt. Stewart for the same (except it be for the Tents he is to bring up here)—and you are to be careful in preventing waste of any part or parcel thereof: and to see that the whole be used with the greatest œconomy and prudence for the Country.
Secondly—As the principal end proposed in sending you to that Post is, to protect the Inhabitants of parts adjacent, and to keep them if possible easy and quiet—I injoin it upon you, to use every means which you and your Officers shall judge advisable to answer this salutary purpose, especially the following—First, at the Forts above-mentioned, to post a Sergeant and fifteen men: vizt the Sergeant and 7 at Pattersons, and the remaining 8 at the other two places; namely, Mendenhalls and Nealy’s, four at each, which you are to relieve weekly, and cause (after the Countrys provisions now at these Forts are expended) them to take their weeks allowance with them; as also other suitable necessaries; and a sufficient quantity of ammunition. Secondly—with the remaining part of your Detachment you are to keep out constant scouts, to consist of not more than one-third of your well men at a time, if necessity shou’d not require more—and order them generally to range the woods and country about the Falling Waters, and heads of Garlands, and Peter Tustees springs. In these Tours of Duty an Officer is frequently if not always to command; although he may judge the party too small for his Rank. Thirdly—By no means impress Horses yourself or licence any person or persons under your command to do so—but in cases of absolute necessity, and where the interest

of the service indispensably require it, for Expresses, &c. and then be careful in seeing that, as soon as the service is performed, they be returned immediately to their owners in good order, paying the hire of them, or else giving a certificate specifying for what service they were impressed, and how long employed in it.
Fourthly: If at any time, or upon any occasion, you should pay away money on account of the public; you are to take receipts for the same, ascertaining the sum, and for what service paid; and keep an exact accompt thereof, in order that it may be laid before me or any other, whom the Governor shall appoint.
Fifthly: Take care that only one pound of Flour, and the like quantity of Meat be delivered to each man per day: and that only six women are allowed to draw provisions. You must prevent any provisions issuing out without a written order from yourself, or the commanding Officer in your absence. To have regular returns made for that purpose—To cause all the provisions to be exactly weighed out—and when you want more, to apply to the Commissary at this place, who will have orders to supply you. You must also apply here for ammunition and other necessaries which may be wanted for the use of your Garrison.
Sixthly—Use every precaution to prevent irregular sutling, licencious swearing, and all other unbecoming Irregularities.
Seventhly—Neglect no pains or diligence in training your men (when they are off Duty) to the true use and exercise of their arms: and teach them in all other respects, the duties of their profession. Be particularly cautious in seeing that they take proper care of their clothes and accoutrements; which you are also to do, by inspecting every Saturday at least into the condition of them: and by punishing and making stoppages from those who have lost, sold, or otherwise made away with or abused their Things, until full reparation is had. That this piece of Duty may be conducted with the greater ease—divide your men into as many squads as there are Sergeants; and make it the business of each Sergeant to see that the Men of his squad have their necessaries always together and in good order. This method will be an ease to, but not an excuse for the officers neglecting their Duty themselves. I also desire, that the greatest

regularity be used at all times, in relieving the Guards, the Sentries, and all other parts of ceremonious duty, that the men may be used to the true practise and knowledge of these matters.
Eighthly: I expect you will transmit me regular returns of your Detachment every month, carefully examined by yourself; to prevent such egregious mistakes as have hitherto been committed, thro’ the negligence of Officers trusting to the Sergeants—I also expect you will transmit me accounts of all remarkable occurrencies.
Ninthly As I have been thus particular in my Instructions to you, I expect, I assure you Sir, the most punctual obedience will be paid to them: Because I am determined not to overlook neglects of Duty in any; but to act with the utmost strictness, agreably to those instructions with which I am honor’d from the Governor. And, therefore, in order to enable you to support a proper command—I hereby require, that you do arrest any Officer whom you shall find negligent in his duty, and misbehaving as a Gentleman, and send him to this place, that his conduct may be enquired into—And I do invest you with full power and authority to hold Courts martial, for trial and punishment of non-commissioned Officers and Soldiers (without which the former are not to be broken, and after which by no means to be reinstated, nor any new ones appointed without my approbation.) In all other respects you are to govern yourself exactly agreeable to the Rules and Discipline of War. Given under my hand at Fort Loudoun, this 6th day of June, 1757.

G:W.


To Capt. Joshua Lewis, of the Virginia Regiment.

